DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Considerations:
The double patenting rejection has been withdrawn due to the terminal disclaimer being filed with respect to U.S. Pat. No. 11,071,166.

Claim Objections
Claims 5, 12, 19, and 20 are objected to because of the following informalities:
Claim 5 recites the limitation "one or more signaling/control messages" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more signaling/control messages” or “a second one or more signaling/control messages”;
Claim 5 recites the limitation "one or more signaling/control messages" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more signaling/control messages” or “a second one or more signaling/control messages”;
Claim 12 recites the limitation "one or more signaling/control messages" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more signaling/control messages” or “a second one or more signaling/control messages”;

Claim 19 recites the limitation "memory" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the memory” or “a second memory”;

Claim 19 recites the limitation "the registration" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a registration” or “the registration message”;
Claim 20 recites the limitation "the registration" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a registration” or “the registration message”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 11 – 15, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (U.S. Pat. Pub. No. 2020/0120721) (Method and System for Network Slice Identification and Selection).

1.1	Regarding claim 1, Lau discloses a method comprising:
receiving at a base station of a mobile network, a registration message from an application operated by a mobile operator or a third-party service provider (Figs. 1, 5, 6; Abstract; paragraph 18 “base station device …”; paragraph 33; paragraph 58 “registration request message 520 …”); and
by the base station in response to receiving the registration message, registering the application with the base station, wherein the registering causes the base station to send one or more signaling/control messages to the application (Figs. 1, 5, 6; Abstract; paragraphs 18, 33, 58) by:
obtaining, by the base station, the one or more signaling/control messages (Figs. 1, 5, 6; Abstract; paragraphs 18, 33, 58); and
sending, by the base station via an interface, in response to determining the application is registered to receive the one or more signaling/control messages, the one or more signaling/control messages to the application (Figs. 1, 5, 6; Abstract; paragraphs 57, 18, 33, 58).

1.2	Per claim 2, Lau teaches the method of claim 1, wherein the base station comprises an eNodeB or a gNodeB, the eNodeB or the gNodeB representing a control function for a control plane of the mobile network (paragraphs 23, 25).

1.3	Regarding claim 6, Lau discloses the method of claim 1, further comprising:
processing, by the base station, the one or more signaling/control messages without additional input from the application (Figs. 1, 5, 6; Abstract; paragraphs 57, 18, 33, 58).

1.4	Per claim 7, Lau teaches the method of claim 1, further comprising:
suspending, by the base station in response to obtaining the one or more signaling/control messages, a control protocol procedure (paragraphs 20, 28).

1.5	Regarding claim 11, Lau discloses the method of claim 10, wherein the signaling/control message is generated by the application modifying the one or more signaling/control messages (Figs. 1, 5, 6; Abstract; paragraphs 57, 18, 33, 58).

1.6	Per claim 12, Lau teaches the method of claim 1, wherein the registration message includes data indicating a message within a message sequence of one or more signaling/control messages that the base station is to receive from the application in response to the one or more signaling/control messages sent to the application (Figs. 1, 5, 6; Abstract; paragraphs 57, 18, 33, 58).

1.7	Regarding claim 13, Lau discloses the method of claim 1, wherein the one or more signaling/control messages pertain to a group of users of the mobile network (Figs. 1, 5, 6; Abstract; paragraphs 57, 18, 33, 58).

1.8	Per claim 14, Lau teaches the method of claim 1, wherein the one or more signaling/control messages conform to a Radio Resource Control (RRC) protocol ().

1.9	Regarding claim 15, Lau discloses the method of claim 1, wherein the application manages a network slice configured in the mobile network (paragraph 57 “RRC Connection”).

1.10	Per claim 17, Lau teaches the method of claim 16, wherein the registration message includes data indicating the trigger condition (Figs. 1, 5, 6; Abstract; paragraphs 57, 18, 33, 58).

1.11	Regarding claim 18, Lau discloses the method of claim 1, wherein the registration message indicates a request from the application to receive at least one of a duplicate, intercept, or intervene service from the base station (Figs. 1, 5, 6; paragraph 26, 27, 28).

1.12	Per claims 19 and 20, the rejection of claim 1 under 35 USC 102 (paragraph 1.1 above) applies.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.


Allowable Subject Matter
Claims 3 – 5, 8 – 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/